DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/22 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/22 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura et al., US 20200300895.

Regarding claim 11, Tamura discloses a current sensor comprising: an electrical-conduction member through which a measurement current to be measured flows (Fig.1-3; busbar 2); 
a magnetoelectric converter that converts a measurement magnetic field caused by a flow of the measurement current into an electric signal (Fig.1-3; magnetic sensor 6); and
a shield that restricts an electromagnetic noise into the magnetoelectric converter (Fig. 1-3; shield 8, 9), wherein the shield includes a first shield and a second shield each having a plate shape (Fig. 1-3; shield 8, 9 being a first and second shield), the first shield and the second shield being arranged such that surfaces are opposed to and spaced away from each other (Fig.1-3; as shown in fig. 3; shield 8 is opposite shield 9), a part of the electrical-conduction member and the magnetoelectric converter are located between the surface of the first shield and the surface of the second shield (Fig. 1-3; sensor 6 is between shield 8 and 9), the part of the electrical-conduction member located between the first shield and the second shield extends in an extension direction that is along the surface of the first shield (Fig.1-3; as shown in fig. 3; the bus bar has a portion that extends in a direction along a surface of the first shield 8), at least one the first shield and the second shield has, as a planar shape, a rectangular shape with cutaways at four corners so as to include a center part and opposite end parts on opposite sides of the center part in the extension direction (Fig. 2 and 5; shield 8 has a planar shape with cutaways at the four corners and center part and end parts), the center part of the at least one of the first shield and the second shield has a length greater than lengths of the opposite end parts of each of the first shield and the second shield (Fig. 2, 5; center part of shield 8 is longer than the end parts) in a lateral direction that is along the surface of the first shield and perpendicular to the extension direction (Fig. 2, 5; center part in a direction perpendicular from extension direction is longer), the opposite end parts each extend continuously from one of the cutaways to another one of the cutaways in the lateral direction along the center part to connect the one of the cutaways to the another one of the cutaways (Fig.2, 5; as shown, the end parts connect to the cutaways on their respective ends), the at least one of the first shield and the second shield is the first shield, which is disposed adjacent to the magnetoelectric converter (Fig. 2-3; shield 8 is adjacent to sensor 6), the first shield is a flat plate member as a whole, and the magnetoelectric converter is located between the opposite end parts of the first shield in the extension direction (Fig. 2-3; as shown in fig. 2, the sensor 6 is between the end parts).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al., US 20200300895
Regarding claim 12, Tamura discloses wherein both of the first shield and the second shield are flat plate members as a whole, but is silent in both of the first shield and the second shield have the cutaways at the four corners.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide similar shaped shields, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It would be within the level of one of ordinary skill in the art to do so in order to have parts that perform in similar manner for simplicity. 

Allowable Subject Matter
Claim 1, 3-10 are allowed.
Regarding claim 1, prior art does not disclose or suggest: “the notches of each of the first shield and the second shield are cutaways so that the opposite ends parts of each of the first shield and the second shield are shorter than the center part of each of the first shield and the second shield in the lateral direction so as to make a magnet permeability at the opposite end parts of each of the first shield and the second shield lower than that at the center part of each of the first shield and the second shield, with respect to a magnetic field generated by the flow of the measurement current around the electrical-conduction member” in combination with all the limitations of claim 1. 
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, prior art does not disclose or suggest: “wherein the second shield has extending parts at ends of the center part in the lateral direction, and the extending parts are disposed at positions corresponding to ends of the center part of the first shield excluding the cutaways of the first shield, and extend toward the ends of the center part of the first shield” in combination with all the limitations of claim 13. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/            Examiner, Art Unit 2868